


Exhibit 10.1

 

NON-EMPLOYEE DIRECTORS-INITIAL GRANT

 

UNITED ONLINE, INC.

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.            The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants, non-employee Board members and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

 

B.            Participant is a member of the Board, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
providing a meaningful incentive for the Participant to continue to serve as a
Board member.

 

C.            All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             Grant of Restricted Stock Units.  The Corporation hereby awards
to the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the applicable issuance date following the vesting of that unit. The
number of shares of Common Stock subject to the awarded Restricted Stock Units,
the applicable vesting schedule for those shares, the dates on which those
vested shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

 

AWARD SUMMARY

 

Award Date:                          <Award Date>

 

Number of Shares
Subject to Award:                <# of Shares Awarded> shares of Common Stock
(the “Shares”)

 

Vesting Schedule:                The Shares shall vest in a series of three
(3) successive equal annual installments upon Participant’s completion of each
year of service as a Board member over the three (3)-year period measured from
the Award Date. Such vesting schedule is hereby designated the “Normal Vesting
Schedule” for such Shares. Should any scheduled vesting date under the Normal
Vesting Schedule otherwise occur on a date on which the Common Stock is not
traded on the Stock Exchange serving as the primary market for the Common Stock,
then that vesting date shall instead be deemed to occur on the last day prior to
such scheduled vesting date on which the Common Stock is so traded. The Shares
shall also be subject to accelerated vesting in whole or in part in accordance
with the provisions of Paragraphs 4 and 6 of this Agreement.

 

--------------------------------------------------------------------------------


 

Issuance Schedule               Each Share in which the Participant vests in
accordance with the foregoing vesting provisions shall be issued in compliance
with the short-term deferral exception to Section 409A of the Code. Accordingly,
each Share in which the Participant vests in accordance with the Normal Vesting
Schedule shall be issued on the applicable vesting date for that Share or as
soon thereafter as administratively practicable, but in no event later than the
close of the calendar year in which that vesting date occurs or (if later) the
fifteenth day of the third calendar month following such vesting date. The
Shares which vest pursuant to Paragraph 4 or Paragraph 6 of this Agreement shall
be issued in accordance with the provisions of the applicable Paragraph. The
date on which each Share is to be issued in accordance with the foregoing is
hereby designated the “Issuance Date” for that Share.

 

2.             Limited Transferability.  Prior to actual receipt of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award.
The Participant may also direct the Corporation to re-issue the stock
certificates for any Shares which in fact vest and become issuable under the
Award during his or her lifetime to one or more designated family members or a
trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 

3.             Cessation of Service.  Except as otherwise provided in Paragraphs
4 and 6 below, should the Participant cease to serve as a Board member for any
reason prior to vesting in the Shares subject to this Award, then the awarded
Restricted Stock Units will be immediately cancelled with respect to those
unvested Shares, and the Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

 

4.             Accelerated Vesting.

 

(a)           Should the Participant cease to serve as a Board member by reason
of death or Permanent Disability, then all the Shares at the time subject to
this Award shall immediately vest in full.

 

(b)           The Shares to which the Participant becomes entitled pursuant to
the vesting provisions of Paragraph 4(a) shall be issued on the date the
Participant ceases to serve as a Board member or as soon as administratively
practicable thereafter, but in no event later than the close of the calendar
year in which the Participant ceases to serve as a Board member or (if later)
the fifteenth (15th) day of the third (3rd) calendar month following the date
the Participant ceases to serve as a Board member.

 

5.             Stockholder Rights and Dividend Equivalents

 

(a)           The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares following
their actual issuance.

 

2

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable in cash or other
property (other than shares of Common Stock) be declared and paid on the
outstanding Common Stock while one or more Shares remain subject to this Award
(i.e., those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)            If the dividend is a regularly-scheduled cash dividend on the
Common Stock, then the Participant shall be entitled to a current cash
distribution from the Corporation equal to the cash dividend the Participant
would have received with respect to the Shares at the time subject to this Award
had those Shares actually been issued and outstanding and entitled to that cash
dividend. Each cash dividend equivalent payment under this subparagraph
(i) shall be paid within five (5) business days following the payment of the
actual cash dividend on the outstanding Common Stock.

 

(ii)           For any other dividend or distribution, a special book account
shall be established for the Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares at the time subject to this Award had they been issued and
outstanding and entitled to that dividend or distribution.  As the Shares
subsequently vest hereunder, the phantom dividend equivalents so credited to
those Shares in the book account shall also vest, and those vested dividend
equivalents shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  In no event,
however, shall any such phantom dividend equivalents vest or become
distributable unless the Shares to which they relate vest in accordance with the
terms of this Agreement.

 

6.             Change in Control.  Any Restricted Stock Units subject to this
Award at the time of a Change in Control shall vest in full immediately prior to
the consummation of that Change in Control.  The Shares subject to those vested
units shall be converted into the right to receive for each such Share the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control, and such consideration
shall be distributed to Participant on the effective date of such Change in
Control or as soon as administratively practicable thereafter, but in no event
later than three (3) business days following such effective date.

 

7.             Adjustment in Shares.  Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of the outstanding shares of
Common Stock be substantially reduced as a result of a spin-off transaction or
an extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable and proportional
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change. In making such equitable and proportional adjustments, the Plan
Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 5(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.  In the event of a Change in Control, the provisions of
Paragraph 6 shall be controlling.

 

3

--------------------------------------------------------------------------------


 

8.             Issuance of Shares of Common Stock.

 

(a)           On each applicable Issuance Date for the Shares which vest in
accordance with the provisions of this Agreement, the Corporation shall issue to
or on behalf of the Participant a certificate (which may be in electronic form)
for the vested shares of Common Stock to be issued on such date and shall
concurrently distribute to the Participant any accrued phantom dividend
equivalents with respect to those vested Shares.

 

(b)           Except as otherwise provided in Paragraph 6, the settlement of all
Restricted Stock Units which vest under the Award shall be made solely in shares
of Common Stock.  No fractional share of Common Stock shall be issued pursuant
to this Award, and any fractional share resulting from any calculation made in
accordance with the terms of this Agreement shall be rounded down to the next
whole share of Common Stock.

 

9.             Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of the Stock Exchange on which the
Common Stock is listed for trading at the time of such issuance.

 

10.           Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices, and directed to the
attention of Stock Plan Administrator.  Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address on record with the Corporation.  An email to the email address of
Participant on record with the Corporation shall be deemed written notice.  All
notices shall be deemed effective upon personal delivery, upon sending of an
email or upon deposit in the U.S. mail, postage prepaid and properly addressed
to the party to be notified.

 

11.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

12.           Successors and Assigns.  Except to the extent otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

 

13.           Construction.  This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.

 

14.           No Impairment of Rights.  Nothing in this Agreement shall in any
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise make changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.  In addition, this Agreement shall not in any way be
construed or interpreted so as to affect adversely or otherwise impair the right
of the Corporation or the stockholders to remove Participant from the Board at
any time in accordance with the provisions of applicable law.

 

4

--------------------------------------------------------------------------------


 

15.           Code Section 409A.  It is the intention of the parties that the
provisions of this Agreement comply with the requirements of the short-term
deferral exception of Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

Mark R. Goldston

 

 

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

Name: <Participant Name>

 

 

 

Signature:

 

5

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.            Agreement shall mean this Restricted Stock Unit Issuance
Agreement.

 

B.            Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

 

C.            Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

 

D.            Board shall mean the Corporation’s Board of Directors.

 

E.             Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

 

(i)    the closing of a merger, consolidation or other reorganization approved
by the Corporation’s stockholders in which a change in ownership or control of
the Corporation is effected through the acquisition by any person or group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Corporation or a person that, prior to such transaction,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities (as
measured in terms of the power to vote with respect to the election of Board
members),

 

(ii)   the closing of a sale, transfer or other disposition of all or
substantially all of the Corporation’s assets,

 

(iii)  the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
securities (as measured in terms of the power to vote with respect to the
election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders,

 

A-1

--------------------------------------------------------------------------------


 

(iv)  a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or a sale, transfer or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof, or

 

(v)   a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been appointed or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such appointment or nomination.

 

F.             Code shall mean the Internal Revenue Code of 1986, as amended.

 

G.            Common Stock shall mean shares of the Corporation’s common stock.

 

H.            Corporation shall mean United Online, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of United Online, Inc. which shall by appropriate action
adopt the Plan.

 

I.              1934 Act shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

J.             Participant shall mean the person to whom the Award is made
pursuant to the Agreement.

 

K.            Plan shall mean the Corporation’s 2010 Incentive Compensation
Plan, as amended and restated from time to time.

 

L.             Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

 

M.           Permanent Disability shall mean the inability of Participant to
perform his or her usual duties as a member of the Board by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or more.

 

N.            Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

 

A-2

--------------------------------------------------------------------------------

 

 
